  Fill in this information to identify your case.
             Case 20-69254-pmb                        Doc 14       Filed 10/19/20 Entered 10/19/20 09:50:36                                         Desc Main
  Debtor 1              JEFFERY A. TAYLOR                          Document     Page 1 of 9
                        Firsl Name                 Middle Name               Las\ N:,me

  Debtor 2
  (Spouse. if filing)   Fors! Name                 Middle Name               Last Name


  United States Bankruptcy Court for the: Northern District of Georgia

  Case number           20-69254-PMB
   (If known)




 Official Form 427
 Cover Sheet for Reaffirmation Agreement                                                                                                                                 12/15
 Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
 and file the documents within the time set under Bankruptcy Rule 4008.


                 Explain the Repayment Terms of the Reaffirmation Agreement


1. Who is the creditor?                Renasant Bank
                                      Name of the creditor



2. How much is the debt?
                                      On the date that the bankruptcy case is filed           s   /q /I q5'Q. 5 7
                                      To be paid under the reaffirmation agreement $                1 . S(J,.57
                                             790, 3'/                  :J li
                                            $._ _ _ _ per month for __/_ months (if fixed interest rate)


3. What is the Annual
   Percentage Rate (APR)
                                      Before the bankruptcy case was filed _ _            .$_,_J-_9_f1_0__ %
   of interest? (See
   Bankruptcy Code                    Under the reaffirmation agreement
                                                                                          s,21ro
                                                                                   - - - - - - - -%              D   Fixed rate
   § 524(k)(3}(E).)
                                                                                                                 •   Adjustable rate

4. Does collateral secure
   the debt?                          0     No
                                      !;a   Yes.   Describe the collateral     residence at 2367 Deer Springs Dr., Ellenwood, Georgia 30294

                                                   Current market value             5_ _1_9_9_,o_o_
                                                                                                  o._oo

5. Does the creditor assert
   that the debt is                   lif No
   nondischargeable?                  D     Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable .


6. Using information from             Income and expenses reported on Schedules I and J                      Income and expenses slated on the reaffirmation agreement
   Schedule I: Your Income
   (Official Form 1061) and
   Schedule J: Your            6a Combined monthly income from                                               6e. Monthly income from all sources
   Expenses (Official Form        line 12 of Schedule I                                                          after payroll deductions
   106J), fill in the amounts.

                                     6b . Monthly expenses from line 22c of_ $            'J-, '}.1/'j. ao   6f. Monthly expenses
                                                                                                                                                        -   $   2, 1f7.0D
                                                                                                                                                                      .
                                          Schedule J

                                     6c. Monthly payments on all
                                         reaffirmed debts not listed on
                                         Schedule J
                                                                                      sCoJ                   6g. Monthly payments on all
                                                                                                                 reaffirmed debts not included in
                                                                                                                 monthly expenses
                                                                                                                                                            $   [oJ
                                     6d . Scheduled net monthly income                                       6h. Present net monthly income
                                        Subtract lines 6b and 6c from 6a .                                      Subtract lines 6f and 69 from 6e.
                                        If the total is less than 0, put the                                    If the total is less than 0 . put the
                                        number in brackets.                                                     number in brackets.



Official Form 427                                                Cover Sheet for Reaffirmation Agreement                                                        page 1
       Case 20-69254-pmb                                       Doc 14           Filed 10/19/20 Entered 10/19/20 09:50:36                                      Desc Main
                                                                                Document     Page 2 of 9

    Debtor 1        JEFFERY A. TAYLOR
                                         '   ff t,(;   (•      -----     lJstNJmc
                                                                                                                      Case number




7     Are the income amounts
      on lines 6a and 6e                      ~ : s . Explain why they are different and complete line 1O _ __ _ _ __ _ _ __ __ _ _ _ _ _ _ __
      different?




8. Are the expense
   amounts on lines 6b                        D        Yes.     Explajn why they are different and complete line 10 _ __ __ _ _ __ _ _ __ __ __ _
   and 6f different?




9. Is the net monthly                         £,J
      income in line 6h less                  'CJ      \'r:;    /\ presumption of hardship arises (unless the miditor is a creclit union).
      than O?                                                   Explain how the debtor will make monthly paymenls on lhe reaffirmed debt and pay other living expenses
                                                                Complete line 10




10 Debtor's certification
      about lines 7 -9

      If iln) c111swer on lines 7-9 is
      Yes. Hie debtor musl sign
                                                                04h::ch                 ;c;z::;;-9 is ,ru, aod          '°'~"

      here                                                     X JEFFERY A. TAYLOR                                      X
                                                                                                                              - - -- - - -            -- --             - - -
      If all the answers on lines 7-9                               Signature of Debtor 1                                     Signature of Debtor 2 (Spouse Only tn a Joint Case)
      are No. go to line 11


11. Did an attorney represent                 ii:1 Na
    the debtor in negotiating                 D        Yes Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
    the reaffirmation
                                                               ~    No
    agreement?
                                                               D    Yes




                 Sign Here


 Whoever fills out this form                 I certify that the attached agreement is a I     and correct copy of the reaffirmation agreement between the
 must sign here.                             parties identified on this Cover S/1 . ot f! Re ffirmation Ag,aement.




                                                       Edgar W _Duskin Jr__
                                                       Print::d Nc.tmc




                                                       Check one:

                                                       D       Debtor or Debtor's Attorney
                                                       Q       Creditor or Creditor's Attorney




Official Form 427                                                                   Cover Sheet for Reaffirmation Agreement                                            page 2
        Case 20-69254-pmb             Doc 14    Filed 10/19/20 Entered 10/19/20 09:50:36                         Desc Main
Form 2400!\ ( 12/15)                            Document     Page 3 of 9


                                                                                       Pre ·umption of Undue Hardship
                                                                                       No Presumption of Undue Hardship
                                                                                 Sec Debtor's Stalc111e111 in S11pporl o(Re1tlfir111atio11,
                                                                                 Parr ff hc/011", to determine> 1l'hich hox to check




                             UNITED STATES BANKRUPTCY COURT
                                               Notihern District of Georgia

        JEFFERY A. TAYLOR
In re                                                                                             Case No. -
                                                                                                           20-69254
                                                                                                             -- - - -- -
        - -- -- - - -- - - -- - - -- -
                          Debtor
                                                                                                  Chapter _7_ _ _ _ _ __



                                         REAFFIRMATION DOCUMENTS

                           Name of Creditor: Renasant Bank
                                                   - - - -- - - -- - -- - -- - - --
                   •   Check this box if Creditor is a Credit Union


PART I. REAFFIR1'-1A TION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form.

A. Brief desctiption of the original agreement being reaffi1111ed: ~_lo_l_e_a_n_d_d_e_e_d_ __ _ _ _ __ _ _
                                                             'I                          For cxampl<', auto loan


B. A.MOUNT REAFFIRMED:                     $   __________    __
                                                        196,106.73      .,,;__




          The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
          unpaid principal, interest, and fees and costs (if any) arising on or before _ _0_8_/2_4_/_20_2_0_ __
          which is the date of the Disclosure Statement portion of this fo1111 (Part V).

           See the definition of "Amount Rec{ffirmed" in Part i~ Section C below

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is                                      5.2980 %.

          See de_fi11ition of "Annual Percentage Rate" in Part i,~ Section C belov,,1.

          This is a (check nnc)   •   fixed rate                  [2J Variable rate
If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.
         Case 20-69254-pmb               Doc 14   Filed 10/19/20 Entered 10/19/20 09:50:36                Desc Main
Form ~-WO.-\.. Reoffinnation Documents
                                                  Document     Page 4 of 9                                           Pnge 2


D. Reaffimrntion Agreement Repayment Terms (check and compli!te one) :


        •[2J         $_ _ _ _ per month for _ __ _ months starting on_ __ __ _


                     Describe repayment tem1s, including whether future payment amount(s) may be different from
                     the initial payment amount.
                     Debtor to continue payments of of $790.34 each beginning on 09/01/2020 and continuing on the same day
                     of each month thereafter. The final payment of all unpaid principal balance of this Note, together with all
                     accrued interest and charges and fees owing in connection therewith, shall be due and payable on the
                     Maturity Date of 05/01/2048. This note has a variable interest rate so the monthly payment may change.
E. Describe the collateral, if any, securing the debt:

                     Description:                     2367 Deer Springs Dr., Ellenwood, GA 30294
                     Current Market Value             $                        199,000.00


F. Did the debt that is being reaffilmed arise from the purchase of the collateral described above?

        [2J Yes.       What was the purchase price for the collateral?                $_ _ _ _ _
                                                                                               19_9_,o_o_o_
                                                                                                          .o_o

        D No.          What was the amount of the original loan?                      s- -- -- - - --
G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffinned
debt and any related agreement:

                                             Terms as of the                  Terms After
                                             Date of Bankruptcy               Reaffinnation

          Balance due (including
           fees and cost::,)                 $_   _ _1_9_6~
                                                          , 106. 73           $_ _ __ 196.106.73
          Annual Percentage Rate                   5.2980 %                      5.2980 %
          Monthly Payment                    $      790.34                    $  790.34
                                              - - - --
H.   D Check this box if the creditor is agreeing to provide you with additional future credit in connection with
          this Reaffirmati011 Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
          futme credit and any other terms on future purchases and advances using such credit:




PART II.             DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEl\!IENT

A. Were you represented by an attorney during the course of negotiating this agreement?

          Check one.          D Yes
B. Is the creditor a credit union?

          Check one .        Dy es
        Case 20-69254-pmb             Doc 14   Filed 10/19/20 Entered 10/19/20 09:50:36               Desc Main
Form 2-W0A, Reaffirmation Documents
                                               Document     Page 5 of 9                                          Page 3


C. If your answer to EITHER question A. or B. above is "No," complete 1. and 2. below,

   1.    Your present monthly income and expenses are:

         a. Monthly income from all sources after payroll deductions
         (take-home pay plus any other income)                                             $   Z, 2 11. db
         b. Monthly expenses (including all reaffomed debts except
         this one)                                                                         $
                                                                                               I I SOf;66
         c. Amount available to pay this reaffirmed debt (subh·act b. from a.)             $    710131/
         d. Amount of monthly payment required for this reaffinned debt                    $   77o,3
         (I the mon1/i(1· pa_1·me111 011 this r 'Lt/innc deht (line cl. I is gremer than 1/J amolfnl you Jw1•c arnilah!e to
         pa_1· this r(!atjirmed debt (line ), yo11 m11sr c:!ieck the box at t/Je top ofpage on~ //i{lf say ''Pr ~ 11mptio11
         of L'm/11 > Han/, ·/11p ... Otherwise. mu must cherk che box ut the top o(pt1gL' Ollt' that s,zn ··1Yo
         Presumption of Undue Hardship. "

  1.     You believe that this reaffinnation agreement will not impose an undue hardship on you or your
         dependents because:

         Check one of the two statements below, if applicable:

        0          You can afford to make the payments on the reaffirmed debt because your monthly income is
                   greater rhan your monrhl'.I,· expenses ev~n :ifter you in~!uck in your expenses the monthly
                   pa)m\.!nls on all debts you are reaffinrnng. including thi · one.

        D          You can afford to make the payments on the reaffirmed debt even though your monthly income
                   is less than your monthly expenses after you include in your expenses the monthly payments on
                   all debts you are reaffirming, including this one, because:




         Use an additional page if needed for a full explanation.

D. Tfyour answers to BOTH questions A. and B. above were "Yes,'' check the following
statement/ applicable:

        0          You belt eve this Reaffirmation Agreement 1s 111 your financial 111terest and you can afford to
                   make the payments on the reaffirmed debt.

Also, check the box at the top ofpage one that says "No Presumption of Undue Hardship."
                       Case 20-69254-pmb                                                 Doc 14                         Filed 10/19/20 Entered 10/19/20 09:50:36                                                                            Desc Main
   r,_:_·;.::st\k~_\\/-:-_:, _ ;_ · :·. · ·.                                                                            Document     Page 6 of 9
   _· i~·- · F~~    2~0-~A. R.et1ffirm:mon Documents                                                                                                                                                                                                        Page4

! . ·•.•.
     ~--
            P.A.~'l' Ill, ~IJiRTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
                .    '"·




                    ,,.:.,. ,<J),,,. J,i:tg_ree to reaffirm the debt described above,
                ·:·/?'?-~T/:.:_1,'.:· ..:.: ;·•_";1_;' :- •
                     1
              . '"' ' (~( ';               Before signing this Reaffirmation Agreement, I read the terms disclosed in this Reaffirmation
              .,; ;,,ii;':\>.:.\·.it,.     A,~~men\ (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
                                           bel~W; •.
                                   · ,., · Th~ Debtor's Statement in Support of Reaffirmation Agreement (Part II above) is true and
                                      , ,complete;
                               (4) :- . J am entering i11to this agreement voluntarily and am fully informed of my rights and
                                          . responsibilities; and
                               (5) ·        ~ have received a copy of this completed and signed Reaffinnation pocuments form,
            SIGNATQR.E,(S) (lr'this is ajomt R~affi1matiori Agreement, bothd~btors must sign.): .
            Date/ 0                ;._    L. c.J:oio                     . · · Si~ature /s/ Jeffery A Taylor                                                           .      ~?                              £2;~
                           ·        ,.,        .         .. . ;                         .       ,·           , , .• ·. ,.:,,,,:,;;,,,,,, ..,.,Debt.                                 . , J/: .,, ,                   · ..
            Date_~;;.,_~~-                                                           Sign,ature                                 ,,, · . ,.,,,,·                                           ·          ,.k,,
                                                                                                                                                           JointDehtor, ifm1y


            Reaffirmation ,Agreement Tei'ms Accepted,by'ereditor)
                                                                                                            0   -t·n,s•:•;                ;,,,,;,;-y.e_t    "''    ;;:_:;.:          _· :-:,-'                  .-..f     _•,;
            Creditor Re.~~Sa!lt l:laQK •·                                                              ' , •''" '" 1}2.18~",McCullqugh1$1Vd,Tupelo,M$.38H01,
                                   ,r              .,-:·:.tll#t1g:t:~:tt:,p·,•·,J_-.,.-, -,~                                          ·-t·fi• :{~             ~.,,-~"r        .,i;,ua,:ess       f         ~~ ~     .,,        t,



                                M§raL.~imli(d.UQ.tl'\.; , .,,,,,,,, ;, ', '\_',.' .:'' :: ..                                                                       ~.\~:::_,t··'~.L,~:J.l'.1 ')i!J(}wyJ?}::
                                    "PHi1(Ndnli!'of:R/ffk¢s~i11iiiive ' '                                                                   .'               S1g!lallil'i!                       ~(r::::.                      D" c
                                                                                                                                      '
                                                                                                                        tI:''n ,,.,IJ;,;,,;':~:t!;::)tf;;:1i1:r;.;:~~t:,:•'                                                                        ,, . ,,,,
                                                                                                                            .

                                   .·.          ·:x--:;):,-, .- .. ; _,---/·_',,.\_,,tc~;,,t,:l'Cr_~_'/"'i~,:_'f",'.•
            PART IV:· CE.Q.IJ'IFICATIQN <])Y'DEBTQ)l'.S Ail'¢0~¥i(iJ\\:A:N)')·                                                                                                                                                         >» ·. ,,,,,,nd
                                  ti 6;h~~{ft:!{!t:a,;'~,:'.i 1t~;;:l;f,it~J:~iti{~;:,t'~il!~!ii~i~~ir11~t~t!1~! :'g,a;ittZ~rtM~;1;irC'(2)
                                                                                              11
                                                                                              ~ ~::
            I hereby' certify,.il}at; , uf))J:.ii,~,agrtll!.ITI~~t repr£sin't~•@:t\tl!y,}4f,9.IJJ).tl0(ful4 vOluntary i):gr~e'rrient by'ill(;:1\J~tdf(
                                                                                                                                                                                                                               1


            this agreement does not in\t,ose an µndue hard~hip on !he cjebtor o! 311y dependent of the debtor; and (ll) l have
            fully advisedthe-de.bton:lf theJ~gal effect an!i copseqµences;of tb1s agreem~ma11d ~llY'defaultunder this,,...
            agree1nent:·:-'                            .,                 ,.   ,"!,,_       ·-rt••\·~:.\                              ' . ·-": ,- .               _ ·. i--\                ,1                              .     .     .    .. _ \t>:.' .. ,

            •                  . ,;_'         ·, 1,,•_::: ..r-,:_<~:.               '_._ :{i";-,:{:'-:',,;_:;·:/•_","•,Ji
              A presumption ofµndue hardship'has been esta\:ilished with ,respect to,thfsagr~ement:lmmy opi~ion; , ·
            however, the debtoris•~~le to.niake\the,required,paynien\.'•'-:, :,, ,••~ ,; · , ..,,,, ',
                                                                                                                                ·,-


                                                                                                       ·" ,;•·,,::, .• ; ; ., •. ·. " .
                                                                                                                                          _-,,;:<\ \."'    'i . · .-·_,.',_':·'.' .       _._v.·,,:-·r-,-.,:• ,''.'."          '-·   ··s-    :. . ,··.,_•. -·•·.:-



            Ch.eek box, ifihe presumption of1111d11e hardship .box is checked oi1 page I and the cn;ditor is 1101 a Credit
            Union.                      · · .        .       .             · ·.. '

            Date
                           -----                         Signatµre of Pebtor's Attomey~--~--'--~~--~--...---
                                                        Print Name of Debtor'~ Attorney · ~~~--.--,...-'---'--'-"--,-~----
      Case 20-69254-pmb               Doc 14   Filed 10/19/20 Entered 10/19/20 09:50:36              Desc Main
                                               Document     Page 7 of 9
Fonn 2400A. Rcafiinnalion Documents                                                                          Page 5



PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. If these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffinnation Agreement is not effective, even though you have signed it.

A.        DISCLOSURE STATEMENT

     1.   What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
          obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
          you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
          your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
          which may have changed the tenns of the original agreement. If you are reaffinning an open end credit
          agreement, that agreement or applicable law may permit the creditor to change the terms of that
          agreement in the future under certain conditions.

     2.   Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
          reaffinn a debt by any law. Only agree to reaffinn a debt if it is in your best interest. Be sure you can
          afford the payments that you agree to make.

     3.   What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
          any lien on your property. A "lien" is often referred to as a security interest, deed of trust, mortgage, or
          security deed. The property subject to a lien is often referred to as collateral. Even if you do not
          reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
          the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
          property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
          than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
          of the collateral, as the parties agree or the court determines.

     4.   How soon do you need to enter into and file a reaffirmation agreement? If you d.ecide to enter into
          a reaffinnation agreement, you must do so before you receive your discharge. After you have entered
          into a reaffirmation agreement and all parts of this fonn that require a signature have been signed, either
          you or the creditor should file it as soon as possible. The signed agreement must be filed with the court
          no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
          to schedule a hearing to approve the agreement if approval is required. However, the court may extend
          the time for filing, even after the 60-day period has ended.

     5.   Can you cancel the agreement? You may rescind (cancel) your Reaffinnation Agreement at any time
          before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
          your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
          Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
          (or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
          you rescind within the time allowed.
      Case 20-69254-pmb                 Doc 14   Filed 10/19/20 Entered 10/19/20 09:50:36          Desc Main
                                                 Document     Page 8 of 9
Fonn 2400.'\. Rcaflinnation Documents                                                                      Page 6



     6.   When will this Reaffirmation Agreement be effective?

          a. If you were represented by an attorney during the negotiation of your Reaffirmation
          Agreement and

                    i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
                    it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
                    Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
                    set a hearing to detennine whether you have rebutted the presumption of undue hardship.

                    ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
                    is filed with the court.

          b. If you were not represented by an attorney during the negotiation of your Reaffirmation
          Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
          court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
          you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
          which time the judge will review your Reaffinnation Agreement. If the judge decides that the
          Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
          effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
          deed of nust, security deed, or other lien on your real property, like your home, you do not need to file a
          motion or get comt approval of your Reaffirmation Agreement.

     7.   What if you have questions about what a creditor can do? If you have questions about reaffinning a
          debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
          do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
          you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
          creditor "may" do, it is not giving any creditor pennission to do anything. The word "may" is used to
          tell you what might occur if the law permits the creditor to take the action.

B.        INSTRUCTIONS

     1.   Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
          review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
          case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

     2.   Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part II above). Be sure that
          you can afford to make the payments that you are agreeing to make and that you have received a copy of
          the Disclosure Statement and a completed and signed Reaffinnation Agreement.

     3.   If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
          attorney must sign and date the Certification By Debtor's Attorney (Part IV above).

     4.   You or your creditor must file with the court the original of this Reaffinnation Documents packet and a
          completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

     5.   Jfyou are not represented by an attorney, you must also complete and.file with the court a separate
          document entitled "Motion for Court Approval of Reaffirmation Agreement" unless your Reaffirmation
          Agreement is.for a consumer debt secured by a lien on your real property, such as your home. You can
          use Form 2400B to do this.
      Case 20-69254-pmb               Doc 14   Filed 10/19/20 Entered 10/19/20 09:50:36            Desc Main
                                               Document     Page 9 of 9
fonn 2400A. Rcaffinnalion Documents                                                                        Page 7



C.        DEFINITIONS

     I.   "Amount Reaffirmed" means the total amount of debt that you are agreeing to pay (reaffirm) by
          entering into this agreement. The total amount of debt includes any unpaid fees and costs that you are
          agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
          Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
          additional amounts that arise after the date of this disclosure. You should consult your credit agreement
          to determine whether you are obligated to pay additional amounts that may arise after the date of this
          disclosure.

     2.   '"Annual Percentage Rate" means the interest rate on a loan expressed under the rules required by
          federal law. The annual percentage rate (as opposed to the "stated interest rate") tells you the full cost
          of your credit including many of the creditor's fees and charges. You will find the annual percentage
          rate for your original agreement on the disclosure statement that was given to you when the loan papers
          were signed or on the monthly statements sent to you for an open end credit account such as a credit
          card.

     3.   "Credit Union" means a financial institution as defined in 12 U.S.C. § 46l(b)(l)(A)(iv). It is owned
          and controlled by and provides financial services to its menibers and typically uses words like "Credit
          Union" or initials like "C.U." or ''F.C.U." in its name.
